Citation Nr: 1223187	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total right knee replacement, including as secondary to a service-connected low back disability involving degenerative disc disease of the lumbar spine and associated left lower extremity radiculopathy with left foot drop.

2.  Entitlement to service connection for a total left knee replacement, also including as secondary to this service-connected low back disability and associated radiculopathy of the left lower extremity with left foot drop.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1953 to March 1956, in the U.S. Air Force from June 1956 to June 1960, and in the U.S. Navy from November 1960 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In April 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially for a VA compensation examination for a medical nexus opinion regarding the etiology of these claimed knee disabilities, but particularly insofar as whether they are related or attributable to the Veteran's military service, either directly the result of injury in service (when he also injured his low back, for which the consequent disability since has been determined service connected) or a secondary result of this service-connected low back disability and the associated left lower extremity radiculopathy with left foot drop, meaning alternatively caused or aggravated by this service-connected disability.

He had this requested VA compensation examination in May 2011, and the examiner provided a medical opinion on the merits of this appeal at the conclusion of that evaluation, also later confirmed in a July 2011 addendum that he had reviewed the claims file for the relevant history.

A bit more comment from that examiner is needed before deciding these claims, however, so the Board is again remanding them to the RO via the AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As the Board's prior April 2011 remand explained, the Veteran's claims are predicated on two theories relating his knee disabilities to his military service.  On the one hand, he contends that he injured his knees in the same incident in service as when he injured his low back and that he repeatedly reinjured them at other times during service in separate incidents.  On the other hand, he alleges that his altered gait and neurological manifestations of this since service-connected low back disability caused or severely worsened, i.e., aggravated his knee disabilities to the point that he developed degenerative joint disease (DJD/arthritis) over time and eventually had to undergo total knee replacements, i.e., bilateral knee arthroplasty.  So his claims are predicated on both direct and secondary service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  The Board must consider both theories of entitlement in determining whether service connection is warranted.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.


To this end, he was provided a VA joints examination in May 2011.  During the evaluation, the VA examiner noted the Veteran's current complaints and recent history regarding his total knee arthroplasty of each knee.  The diagnosis reaffirmed there was DJD of the knees resulting in bilateral arthroplasty with moderate functional impairment.  But as concerning the etiology of this bilateral knee disability, the examiner indicated that, in his opinion, the Veteran's bilateral DJD of the knees resulting in arthroplasty is LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service or 
service-related conditions (referring to the service-connected low back disability).  This examiner therefore completely disassociated the Veteran's bilateral knee disability from his military service, both directly and secondarily by way of his service-connected low back disability.

The examiner rationalized this opinion by indicating there was no record of treatment for knee impairment in the service treatment records (STRs).  Indeed, according to this examiner, even when the events were documented, the medical records did not show injury of, or treatment for, the knees.  He added that medical records include numerous military physical examinations, and self-reported medical histories.  But none of these document issues with the knees.  He then recounted how the Veteran ultimately had knee replacement in 2003, 29 years after discharge from military service.  And as, according to this examiner, DJD is a condition of aging, in his opinion, this was reason to disassociate this claimed bilateral knee disability from the Veteran's military service, either, as mentioned, directly or secondarily by way of the service-connected low back disability.

Notably, though, the examiner does not cite to any medical authority or treatise to support his proposition that arthritis is only "a condition of aging", so not also in other instances a possible result of trauma/injury.  And this is especially problematic since even VA's Rating Schedule recognizes arthritis as, at times, the result of trauma.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (indicating that arthritis due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings, is to be rated as degenerative arthritis), which in turn is rated under Diagnostic Code 5003.

Hence, at the very least, there has to be some discussion or explanation as to why, in this particular instance, the Veteran's bilateral knee arthritis and resultant need to undergo bilateral knee arthroplasty was the result of simple aging and not prior trauma or injury, such as of the type he claims to have sustained during his service.

Further, as the Board also noted in its prior April 2011 remand, the absence of contemporaneous medical records, including STRs, confirming the occurrence of the Veteran's reported knee injury during service, in 1956, should not be used as evidence against his claim, well at least as conclusive reason for determining he did not sustain said injury or have consequent disability while in service.  See again Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion); see, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  As the Board also explained, the Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent, so including regarding the injury in question (such as whether it not only involved trauma to his low back but also his knees).  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

Here, though, the VA compensation examiner has only cited an absence of recorded complaints and treatment in the Veteran's STRs referable to his knees, without also considering his contentions regarding his alleged injury to his knees in service.  And this was despite the Board having explained in the remand that the STRs from the Veteran's first period of service, from March 1953 to March 1956, were unavailable, so possibly from when his alleged injury in 1956 is said to have occurred.  Obviously, then, there resultantly would not be any such documentary records.


In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, at *15.

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology, and had failed to account for the lengthy time period for which there was no clinical documentation of the disorder).

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All of that said, it also has to be remembered that the essence of 38 C.F.R. § 3.303(b) is continuity of symptoms since the claimed injury or disease in service, not instead continuity of treatment.  So while is certainly acceptable for the VA compensation examiner to cite the Veteran not having complained about his knees while in service, such as of relevant symptoms, etc., at least according to the STRs reviewed, it is not also permissible to extend this one step further and necessarily require that he also have been actually treated for his knees while in service, as would be reflected in his STRs.

Most of the probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  And a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


The May 2011 VA examiner thus needs to provide further comment supporting his findings and conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, to the extent the Veteran is claiming that his bilateral knee disability was caused or aggravated by his service-connected low back disability and associated left leg radiculopathy with left foot drop, on remand he also should be provided adequate notice with respect to establishing his entitlement to service connection for this claimed disability on this alleged secondary basis.  38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While a notice letter was issued to him in January 2004 with respect these claims on appeal, the notice did not reflect that he is also requesting service connection for this claimed disability on this secondary basis.

Accordingly, these knee claims are again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate his claims on the alternatively alleged secondary basis, that is, on the premise that his bilateral knee disability was caused or is being aggravated by his service-connected low back disability and associated left lower extremity radiculopathy with left foot drop.  Also advise him of the information and evidence that VA will obtain on his behalf and of the information and evidence he is expected to provide.  Put a copy of this notification letter in his claims file.

2.  Return the claims file to the VA examiner that evaluated the Veteran's knees in May 2011, and who already submitted an addendum in July 2011, for still further comment on the determinative issue of the etiology of the Veteran's bilateral knee disability.

In particular, the examiner must discuss why the DJD (arthritis) and subsequent need for the Veteran to undergo bilateral arthroplasty in this instance was the result of him simply aging and not prior trauma of the type he has claimed to have sustained while in service, keeping in mind that VA's Rating Schedule recognizes arthritis as also, at times, due to trauma.  See 38 C.F.R. § 4.71a, DC 5010.  So if, as seems apparent, this examiner does not believe the Veteran's bilateral knee arthritis is post-traumatic, the examiner has to better explain the basis of this conclusion, perhaps, if necessary, citing to a medical authority or treatise to support this conclusion.

In providing this opinion, the examiner must specifically discuss the significance, if any, of the March 2006 private medical opinion of record, from T. R. S., M.D., indicating the Veteran's DJD of the knees is related to his initial injury that he sustained while on active duty.

The examiner also cannot cite the absence of any indication of relevant treatment for the knees while in service as the sole or only reason for concluding the Veteran did not have knee disability in service, although him not having complained of this disability (such as of relevant symptoms, etc.) while in service is an acceptable and relevant consideration, so, too is it during the many years since his discharge from service.

If, for whatever reason, this examiner is no longer available or able to provide additional comment (another addendum opinion), then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

To facilitate making these important determinations, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  

It is also essential the examiner discuss the medical rationale for his/her opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


3.  Ensure the VA examiner's opinion is responsive to the directives of this remand.  If it is not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

4.  Then readjudicate these claims in light of this and any other additional evidence.  If these claims remain denied, provide the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



